Citation Nr: 1604533	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 1999, for the grant of service connection for degenerative changes, right ankle.

2.  Entitlement to an effective date prior to February 10, 1999, for the grant of service connection for degenerative changes, left ankle.

3.  Whether the November 2011 reduction in rating from 100 percent to 60 percent for bronchial asthma with bronchitis and bronchiectasis, based on clear and unmistakable error in a November 2001 rating decision, was proper.

4.  Entitlement to restoration of a 60 percent disability rating for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to an effective date prior to December 26, 1996, for the grant of Individual Unemployability.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.   



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of clear and unmistakable error in the assigned rating and effective date for the July 2010 grant of service connection for dysthymia with major depression associated with bronchial asthma with chronic bronchitis and bronchiectasis, has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran served on active duty from April 1969 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in December 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  There was no prior unadjudicated/pending claim for service connection for an ankle disorder before February 10, 1999.

2.  At the time of the December 2001 rating decision that increased the rating for the Veteran's service-connected bronchial asthma with bronchitis and bronchiectasis disability to 100 percent, the Veteran's bronchial asthma with bronchitis and bronchiectasis disability did not meet the schedular criteria for a 100 percent rating since the Veteran did not require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; the Veteran was not having multiple attacks per week with episodes of respiratory failure; his FEV-1 was not less than 40-percent predicted; and his FEV-1/FVC was not less than 40 percent.  

3.  Based on the facts and law as they were known at the time of the December 2001 rating decision, the December 2011 decision to reduce the rating for bronchial asthma with bronchitis and bronchiectasis from 100 percent to 60 percent based on clear and unmistakable error in the November 2001 rating decision was proper.

4.  The agency of original jurisdiction based its December 2011 reduction in rating for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis from 60 percent to 30 percent on the report of a single examination, and did not issue a proposed reduction of the stabilized rating for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis from 60 percent to 30 percent; so that reduction is void ab initio.

5.  The Veteran's chronic rhinitis is secondary to his service-connected sinusitis and bronchitis disabilities.

6.  The Veteran did not meet the percentages criteria for a grant of TDIU prior to December 26, 1996, and the preponderance of the evidence indicates that his service-connected disabilities, alone, were not productive of total unemployability before that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 1999, for the grant of service connection for degenerative changes of the right ankle are not met.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

2.  The criteria for an effective date prior to February 10, 1999, for the grant of service connection for degenerative changes of the left ankle are not met.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).

3.  The December 2001 decision by the agency of original jurisdiction to increase the rating for bronchial asthma with bronchitis and bronchiectasis to 100 percent was clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  The December 2011 decision by the agency of original jurisdiction to reduce the rating for bronchial asthma with bronchitis and bronchiectasis from 100 percent to 60 percent based on clear and unmistakable error in the November 2001 rating decision was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

5.  The criteria for restoration of the 60 percent disability rating for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis effective September 6, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

6.  Chronic rhinitis is caused by service-connected sinusitis and bronchitis.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).

7.  The criteria for a grant of TDIU prior to December 26, 1996, are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Regarding the appeal for an earlier effective date for the grant of service connection for left and right ankle degenerative changes; the appeal for an earlier effective date for the grant of TDIU; and the propriety of the reduction in rating from 60 percent to 30 percent for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis, those matters stem from the initial grant of service connection.  As such, the notice that was provided to the Veteran before compensation was granted is legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, the issue of service connection for rhinitis is being granted, so no discussion of the VCAA regarding that matter is needed.  The reduction of the rating for respiratory disability from 100 percent to 60 percent was based on a finding of error in the decision that initially awarded the 100 percent rating, and as it did not result in a reduction of compensation benefits paid to the Veteran, the usual notice requirements associated with such actions is not applicable.  

II.  Merits 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Earlier effective date prior to February 10, 1999, for service connection for degenerative changes, right and left ankle

In a rating decision dated in May 1970 the RO denied service connection for ankle disability; and in a decision dated in March 1971 the RO continued its denial of service connection.  Neither decision was appealed.  See 38 C.F.R. § 3.104 (regarding the finality of decisions).

In February 1999 the Veteran filed a claim for service connection.  Although the 1999 claim did not include a request for service connection for ankle disability, in a December 2011 rating decision the RO granted this benefit and assigned an effective date of February 10, 1999; the date of the Veteran's claim for service connection.  The Veteran has appealed for an earlier effective date for the grant of service connection for degenerative changes of the right and left ankle.

Unless otherwise specifically provided by statute, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of an agency determination, the decision becomes final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The Veteran contends that he is entitled to an effective date in or around 1969 because he first claimed service connection for ankle disability in his 1969 claim; however, as stated above, that claim was denied in December 1970 and again in March 1971, and it was not appealed.  Although the Veteran appealed other determinations made at that time, the denial of his claim for service connection for ankle disability was not appealed.  Moreover, there is no unadjudicated claim for service connection for ankle disability prior to February 1999.  The Board accordingly finds that the criteria for an effective date prior to February 10, 1999, for the grant of service connection for degenerative changes of the left and right ankles are not met and the benefit of the doubt standard of proof does not apply.  38 C.F.R. § 3.400(b)(2)(i).  

B. Propriety of rating for service-connected pulmonary disability

1) Whether the reduction in rating of service-connected bronchial asthma with bronchitis and bronchiectasis from 100 percent to 60 percent was proper.

In a Hearing Officer decision dated in December 2001 a Decision Review Officer increased the rating for the Veteran's service-connected respiratory disability "to 100 percent disabling effective December 26, 1996, date of receipt of claim for increase."  In a rating decision dated in December 2011 the RO reduced the rating from 100 percent to 60 percent effective December 26, 1996, on the grounds that clear and unmistakable error had been made by the 2001 Decision Review Officer.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is established when the following conditions have been met:  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Third, the undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245, citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b).

Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  

In its December 2011 rating decision the RO noted that the December 13, 2001, Hearing Officer Decision increased the rating for the Veteran's service-connected bronchial asthma with bronchitis and bronchiectasis disability to 100 percent based on January 2001 VA examination findings of steroid usage.  This was clear and unmistakable error because the Veteran's usage of systemic steroids was intermittent at that time and his use of inhalational steroids did not meet the definition of systemic (oral or parenteral) steroid use, so the severity of the Veteran's condition only met the criteria for a 60 percent rating.

Under the provisions of Diagnostic Code 6602 in effect at the 2001 rating decision (and now), a 100 percent rating for bronchial asthma is warranted if FEV-1 is less than 40-percent predicted; or FEV-1/FVC is less than 40 percent; or if there is more than one attack per week with episodes of respiratory failure; or the disability requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Review of the evidence before the 2001 Decision Review Officer clearly shows that the Veteran's service-connected respiratory disability did not require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Moreover, there was no evidence of multiple attacks per week with episodes of respiratory failure; or FEV-1 of less than 40-percent predicted; or FEV-1/FVC of less than 40 percent.  Based on the evidence before the 2001 Decision Review Officer the Veteran's bronchial asthma with bronchitis and bronchiectasis disability clearly and unmistakably did not meet the criteria for a 100 percent rating.  Consequently, the 2011 finding of clear and unmistakable error and the ensuing reduction in rating was proper because the regulatory provisions extant at the time of the 2001 decision were incorrectly applied; this error is undebatable; and it manifestly changed the outcome of the decision.  Damrel, 6 Vet. App. 242, 245; Russell, 4 Vet. App. at 313-14.  

2) Whether the reduction in rating from 60 percent to 30 percent for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis was proper

After reducing the rating for respiratory disability from 100 percent to 60 percent based on clear and unmistakable error, the RO separately granted service connection for chronic obstructive pulmonary disease effective February 10, 1999, and in so doing the RO combined the newly service-connected chronic obstructive pulmonary disease with the existing service-connected bronchial asthma with bronchitis and bronchiectasis disability in accordance with 38 C.F.R. § 4.96.  This provides that coexisting respiratory conditions will not be separately evaluated, and that a single rating will be assigned under the Diagnostic Code which reflects the predominant disability.  See also 38 C.F.R. § 4.14, regarding avoidance of pyramiding.  

The RO then reduced the rating for the Veteran's service-connected chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis disability from 60 percent to 30 percent effective September 6, 2011, based, according to the RO, on the report of a September 6, 2011, VA examination.  

Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  Though material improvement in the physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The provisions of 38 C.F.R. § 3.344(a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(b).  

38 C.F.R. § 3.105(e) provides that where the reduction in rating of a service-connected disability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Additionally, the United States Court of Veterans Appeals (Court) has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

Preliminarily, the Board notes that the 60 percent rating for the Veteran's pulmonary disability had been in effect for more than 5 years, so the provisions of 38 C.F.R. § 3.344, which provide that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, were applicable.  38 C.F.R. § 3.344.  

Review of the record reveals that the agency of original jurisdiction did not issue a proposed notice of reduction of the 60 percent rating for the respiratory disability,  chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis.  In addition, the agency of original jurisdiction reduced the rating based on the results of a single VA examination, contrary to 38 C.F.R. § 3.344.  The December 2011 reduction in rating from 60 percent to 30 percent for the Veteran's service-connected respiratory disability is therefore void ab initio and the 60 percent rating is restored.  

C. Service connection for rhinitis

In addition to the foregoing, the Veteran seeks service connection for rhinitis, which he contends is caused by his service-connected sinusitis and bronchitis.  In support of his contention he has submitted an opinion from a private physician who asserts that the Veteran has chronic rhinitis, and that it is causally related to the Veteran's recurrent sinusitis and bronchitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Facts and Analysis

During active duty service in May 1969, the Veteran was hospitalized for over a month because of bronchial pneumonia.  In-service hospital records note that the Veteran also had rhinitis.  Post-service medical records, including the report of VA examinations in June 1997 and January 2001, also show a diagnosis of chronic rhinitis; and in a detailed, seven page opinion dated in August 1999 a private physician asserted that the Veteran's rhinitis is causally related to his service-connected sinusitis and bronchitis disabilities.  The physician specifically stated that "the fact that he has had chronic bronchitis and chronic sinusitis for thirty years, and the fact that he has tested negative for allergies, is all the evidence which is really needed to indicate that his disabilities of chronic rhinitis, asthma, and COPD are all most likely secondary to his disabilities of chronic bronchitis and chronic sinusitis."  The physician cited several medical treatises in support of his opinion.  This is highly probative evidence in support of the Veteran's claim, and there is no competent medical evidence to the contrary.  See Mariano v. Principi, 17 Vet. App. 305 (2003) (noting that VA may not undertake additional development, such as scheduling an examination, if the sole purpose is to obtain evidence against a claim).  Based on uncontroverted, competent medical evidence of a connection between the Veteran's recurrent rhinitis and his service-connected sinusitis and respiratory disabilities, the Board finds that the evidence is sufficient for a grant of service connection for rhinitis on a secondary basis.  38 C.F.R. § 3.310.

D. Entitlement to an earlier effective date prior to December 26, 1996, for TDIU

In a rating decision dated in September 2003, the RO denied entitlement to TDIU based on the evidence then of record.  At that time the Veteran already had a total (100 percent) rating for his service-connected respiratory disability.  However, as previously explained in this decision, the 100 percent rating was based on clear and unmistakable error; and it has been reduced to 60 percent effective December 26, 1996.  At the same time this reduction was put into effect, the RO granted TDIU benefits, effective from December 26, 1996.  The Veteran has appealed for an earlier effective date for the grant of TDIU.

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The effective date of an award of TDIU based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As the Veteran did not have at least one disability ratable at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more before December 26, 1996, he did not meet the percentages criteria for a grant of TDIU.  

Additionally, although there is lay and medical evidence that the Veteran has been unable to engage in work requiring prolonged standing and walking since service, the Veteran himself admits that he worked, full time, on his father's farm until 1993 (see page 4 of April 2003 opinion from private physician); and in a letter dated in September 1997 the Veteran's father wrote "he has been on our payroll all this time."  This directly opposes the Veteran's claim of unemployability prior to 1996.  

The Board further observes that the Veteran, who has an advanced education, had other, nonservice-connected health problems prior to December 1996; and there is no competent evidence that his service-connected disabilities alone precluded employment prior to December 1996.  See also December 2006 Social Security records, which advise that the Veteran first became entitled to disability payments in June 1996.  Although the June 1996 Social Security disability entitlement date is prior to VA's December 1996 effective date for TDIU, the Board finds no reason to change the effective date of the grant of TDIU to June 1996 because there is no evidence that the Social Security finding of unemployability was based solely on the Veteran's service-connected disabilities.

Accordingly, and for each of the foregoing reasons, the Board finds that the criteria for an effective date prior to December 26, 1996, for the grant of TDIU are not met.  


ORDER

An effective date prior to February 10, 1999, for the grant of service connection for degenerative changes of the right ankle is denied.

An effective date prior to February 10, 1999, for the grant of service connection for degenerative changes of the left ankle is denied.

Reversal of the December 2011 rating decision that reduced the rating for bronchial asthma with bronchitis and bronchiectasis from 100 percent to 60 percent based on clear and unmistakable error in the December 2001 rating decision is denied.

Subject to the law and regulations governing payment of monetary benefits restoration of the 60 percent disability rating for chronic obstructive pulmonary disease with bronchial asthma and bronchitis and bronchiectasis effective September 6, 2011, is granted.

Service connection for chronic rhinitis is granted.

An effective date prior to December 26, 1996, for the grant of TDIU is denied.


REMAND

In addition to the foregoing, the Veteran seeks service connection for bilateral lower extremity peripheral neuropathy, which he contends is caused by his service-connected bilateral foot disability, (bilateral pes planus with secondary arthritis).  

Medical records, including the report of a June 1997 EMG and a November 1999 VA neurology examination, show a current diagnosis of peripheral neuropathy, but there is no opinion as to etiology.  As the Board cannot draw its own medical conclusions (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)), the matter will be referred for a VA opinion.  On remand the claims file should be updated to include VA treatment records dated after September 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's relevant VA treatment records dated after September 2012 with the claims file.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Send the claims file for review by an appropriate examiner regarding the issue of service connection for bilateral lower extremity peripheral neuropathy.  After review of the claims file, the examiner is specifically requested to provide an opinion as to whether it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy is secondary to (caused by; aggravated by) the Veteran's service-connected bilateral foot disability.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of the above, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


